Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 1/6/2021 has been entered.  Claims 1, 3-18, 20-21 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0149073 to Chaum in view of U.S. Publication 2019/0011699 to Moore.

Regarding claim 1, Chaum teaches a head-mounted device comprising: 
a frame module comprising:
a frame (see Figs. 118A, 118B, 114B and 110D glasses frame);
a first attachment element (see Fig. 118B connectors 11804); and 
a first communication interface (see Fig. 118B connectors 11804 and paragraph 900); 
an arm module (see Fig. 118B showing two arms 11802 and 11801) comprising:
a second attachment element (see Fig. 118B showing the connectors 11804 on the arm); and
a second communication interface, wherein, when the arm module is attached to the frame module (see Fig. 118B and paragraph 900); and
a release mechanism for releasing the arm module from the frame module (see paragraph 900 spring loaded).
Chaum does not teach an arm module comprising a display driver, a frame module comprising a light projector supported by the frame and a waveguide supported by the frame, and the light projector is operably connected to the display driver such that the display driver controls operation of the light projector via the first communication interface and the second communication interface.
However, Moore teaches an arm module comprising a display driver (see Fig. 11 processor 1112), a frame module comprising a light projector supported by the frame (see Fig. 11 projector 1111) 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the mounting of the projector on the frame as taught by Moore with the eyeglasses display of Chaum for the purpose of simply substituting one known location for the projector to be mounted with another.

Regarding claim 3, Chaum in view of Moore teaches the head-mounted device of claim 2, wherein the arm module further comprises: a controller for operating the light projector of the frame module (see Fig. 118B 11103 image projection device and paragraph 870; and Fig. 109B visible image controller interface);
a microphone (see paragraph 863); 
a speaker (see paragraph 353); and
a battery for providing power to the light projector of the frame module (see paragraphs 900 and 1307).


the display driver is a first display driver (see Fig. 118B 11103 image projection device and paragraph 870); 
the arm module further comprises:
a third attachment element (see Fig. 114B and paragraphs 883, 884 and 1321, 1381); and
a third communication interface (see Fig. 114B and paragraphs 883, 884); and
the head-mounted device further comprises an additional module comprising: 
a fourth attachment element (see Fig. 114B and paragraphs 883, 884); 
a fourth communication interface (see Fig. 114B and paragraphs 883, 884); and a second display driver (see Fig. 114B and paragraphs 883, 884).

Regarding claim 5, Chaum in view of Moore teaches the head-mounted device of claim 4, wherein the additional module is magnetically mountable to the arm module by a magnetic coupling between the third attachment element and the fourth attachment element (see Fig. 114B and paragraph 884).

Regarding claim 6, Chaum in view of Moore teaches the head-mounted device of claim 1, wherein the frame module further comprises a sensor element configured to detect a feature of a user wearing the head-mounted device (see paragraph 286).

Regarding claim 7, Chaum in view of Moore teaches the head-mounted device of claim 1, wherein the first communication interface is supported on the first attachment element, and the second 

Regarding claim 8, Chaum in view of Moore teaches the head-mounted device of claim 1, wherein the first attachment element and the second attachment element guide movement of the arm module relative to the frame module until the first communication interface is communicatively connected to the second communication interface via a wireless communication link (see Fig. 118B, no wires, just metal plates in contact).

Regarding claim 9, Chaum teaches the head-mounted device comprising: a frame module comprising:
a frame (see Figs. 118A, 118B, 114B and 110D glasses frame); and
an arm module removably attachable to the frame module and comprising an display driver operably connected to the light projector when the arm module is attached to the frame module, the arm module being exchangeable with other arm modules that are removably attachable to the frame module (see Fig. 118B and paragraph 899).
Chaum does not teach a light projector supported by the frame, an arm module removably attached to the frame module and comprising an display driver operably connected to the light projector to control operation of the light projector.
However, Moore teaches a light projector supported by the frame (see Fig. 11 projector 1111), an arm module removably attached to the frame module (see Fig 11 and paragraph 105) and comprising an display driver operably connected to the light projector to control operation of the light projector (see Fig. 11 and paragraph 105 where the display driver is processor 1112).


Regarding claim 10, Chaum in view of Moore teaches a head-mounted device of claim 9, wherein: the frame module further comprises:
a controller (see Fig. 118B 11103 image projection device and paragraph 870; and Fig. 109B visible image controller interface);
a first attachment element (see Fig. 118B connectors 11804); and 
a first communication interface (see Fig. 118B connectors 11804 and paragraph 900); 
the arm module further comprises:
a second attachment element (see Fig. 118B showing the connectors 11804 on the arm); and
a second communication interface, wherein, when the arm module is attached to the frame module, the controller is operably connected to the display driver via the first communication interface and the second communication interface (see Fig. 118B and paragraph 900); and
a release mechanism on an outer surface of the head-mounted device for releasing the arm module from the frame module (see paragraph 900 spring loaded).

Regarding claim 11, Chaum in view of Moore teaches the head-mounted device of claim 10, wherein: the arm module further comprises:
a third attachment element (see Fig. 114B and paragraphs 883, 884 and 1321, 1381); and 
a third communication interface (see Fig. 114B and paragraphs 883, 884);
the head-mounted device further comprises an additional module comprising: 

a fourth attachment element (see Fig. 114B and paragraphs 883, 884); and
a fourth communication interface (see Fig. 114B and paragraphs 883, 884), wherein, when the additional module is attached to the arm module, the additional display driver is operably connected to the controller via the third communication interface and the fourth communication interface (see Fig. 114B and paragraphs 883, 884).

Regarding claim 12, Chaum in view of Moore teaches the head-mounted device of claim 11, wherein the additional display driver comprises a sensor (see paragraph 286).

Regarding claim 13, Chaum in view of Moore teaches the head-mounted device of claim 10, wherein: the frame module further comprises:
a third attachment element (see Fig. 114B and paragraphs 883, 884 and 1321, 1381); and 
a third communication interface (see Fig. 114B and paragraphs 883, 884);
the head-mounted device further comprises an additional module comprising: an additional display driver (see paragraph 863); a fourth attachment element (see Fig. 114B and paragraphs 883, 884); and
a fourth communication interface, wherein, when the additional module is attached to the frame module, the additional display driver is operably connected to the controller via the third communication interface and the fourth communication interface (see Fig. 114B and paragraphs 883, 884).

Regarding claim 14, Chaum in view of Moore teaches the head-mounted device of claim 13, wherein the additional display driver comprises a sensor (see paragraph 286).

Regarding claim 15, Chaum in view of Moore teaches the head-mounted device of claim 10, wherein: the arm module is a first arm module (see supra);
the display driver is a first display driver (see supra); 
the frame module further comprises:
a third attachment element (see Fig. 114B and paragraphs 883, 884 and 1321, 1381); and 
a third communication interface (see Fig. 114B and paragraphs 883, 884);
the head-mounted device further comprises a second arm module comprising: a second display driver (see paragraph 863); 
a fourth attachment element (see Fig. 114B and paragraphs 883, 884); and
a fourth communication interface, wherein, when the second arm module is attached to the frame module on a side opposite the first arm module, the controller is operably connected to the second display driver via the third communication interface and the fourth communication interface (see Fig. 114B and paragraphs 883, 884).

Regarding claim 16, Chaum in view of Moore teaches the head-mounted device of claim 9, wherein the arm module is removable from the frame module without requiring deformation of the arm module or the frame module (see Fig. 118B and paragraph 900).

Regarding claim 17, Chaum in view of Moore teaches the head-mounted device of claim 9, wherein the arm module is exchangeable with other arm modules on the frame module without requiring a tool (see Fig. 118B and paragraph 900).

s 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0149073 to Chaum and further in view of U.S. Publication 2019/0011699 to Moore and U.S. Publication 2017/00017868 to Lin.

Regarding claim 18, Chaum in view of Moore teaches a head-mounted device comprising: a frame module comprising:
a frame (see Fig. 11 frame 1130);
an attachment element (see paragraph 105); and
a controller within the frame (see Fig. 11 light engine 111); and a display element (see Fig. 11 optics 1131);
Chaum does not teach a first arm module comprising a first display, wherein the first display driver is operably connected to the controller to control operation of the display element when the first arm module is attached to the attachment element;
a second arm module comprising a second display driver, wherein the second display driver is operably connected to the controller to control operation of the display element when the second arm module is attached to the attachment element.
However, Moore teaches a first arm module comprising a first display driver (see Fig. 11 processor 1112), wherein the first display driver is operably connected to the controller to control operation of the display element when the first arm module is attached to the attachment element (see Fig. 11 and paragraphs 104, 105 discussing that the processor 1112 is on the arm and the light projector is on the frame and paragraph 148 regarding wires as the communication interface);
a second arm module comprising a second display driver (see Fig. 11 processor 1112), wherein the second display driver is operably connected to the controller to control operation of the display element when the second arm module is attached to the attachment element (see Fig. 11 and 
Chaum in view of Moore does not teach operate the light projector at a first resolution; and
operate the light projector at a second resolution, different than the first resolution.
However, Lin teaches operate the light projector at a first resolution (see paragraph 22); and
operate the light projector at a second resolution, different than the first resolution (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the second display controller for a second resolution as taught by Lin with the eyeglasses display device of Chaum in view of Moore for the purpose of enhancing the resolution of the display using a known means.

Regarding claim 20, Chaum in view of Moore and Lin teaches the head-mounted device of claim 18.  Moore teaches wherein the frame module further comprises a release mechanism on an outer surface of the frame module for releasing the first arm module or the second arm module from the attachment element (see Fig. 11 and paragraphs 26 and 105).

Regarding claim 21, Chaum in view of Moore and Lin teaches the head-mounted device of claim 18.  Moore teaches wherein the display element comprises: a light projector (see Fig. 11 and paragraph 102 light projector 1111); and a waveguide (see table between paragraph 102 and 103 waveguide 1131b).

Response to Arguments



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAP/